Citation Nr: 0503227
Decision Date: 02/08/05	Archive Date: 03/14/05

DOCKET NO. 04-35 059A                       DATE 

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida

THE ISSUE

Entitlement to payment or reimbursement of inpatient services at Naples Community Hospital from May 30, 2003 to June 13, 2003.

ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel

INTRODUCTION

The veteran served on active duty from December 1951 to December 1953. The
veteran died on June [redacted], 2003. The claimant is one of the physicians who treated
the veteran during the hospitalization that preceded his death.


This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 decision by the Department of Veterans Affairs Medical Center (V AMC) in Bay Pines, Florida, which denied the benefit sought.

The appeal is REMANDED to the VAMC via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

REMAND

The claim is for payment or reimbursement of inpatient services at Naples Community Hospital from May 30, 2003 to June 13, 2003 and was filed by one of the veteran's treating physicians.

As noted above, the claim was initially denied with notice of initial adverse decision issued on July 10, 2003. A letter from the claimant was accepted as a Notice of Disagreement in August 2003, and a Statement of the Case (SOC) was issued a year later, August 20, 2004. The delay in the issuance of the sac was apparently due to difficulty in obtaining legible copies of progress notes. In any event, the substantive appeal in this case is dated October 28, 2004, which is more than one year after the initial adverse determination and more than 60 days after issuance of the SOC. Under the pertinent law and regulations, following the issuance of a SOC, the claimant must file a Substantive Appeal within 60 days from the date the sac is mailed or within the remainder of the one-year time period from the date of mailing of notice of the initial determination being appealed, whichever ends later. 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b) (West 2002). The Board lacks jurisdiction in the absence of a timely appeal.

On its face, the sequence described above would require a dismissal of the appeal because it was not timely perfected. The Board observes, however, that the SOC in

- 2 


this matter was not addressed to the claimant, but rather to the veteran's estate, with no indication the claimant was provided a copy of it. The Board is of the view that due process requires the record reflect the claimant be mailed the SOC. He should then be given the appropriate time within which to perfect an appeal. Likewise, he may take this opportunity to provide more legible copies of relevant records, the absence of which appear to have played a role in the original decision to deny the claim.

Under these circumstances, the claim is remanded for the following:

1. The appellant should be issued a statement of the case and given an opportunity to submit legible copies of daily progress notes covering the initial period ofthe veteran's hospitalization in question (prior to June 6, 2003).

2. The appellant should be advised of the time limits within which to perfect this appeal following the issuance of the statement of the case, and that appellate review will not proceed absent a timely perfected appeal.

3. In the event of receipt of additional evidence, appropriate adjudicative action should be taken and the matter returned to the Board if the claim remains denied, and as consistent with proper appellate procedures.

The purpose of this REMAND is to afford due process. The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time. The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

- 3 


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 51O9B, 7112).

MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.l100(b) (2003).

- 4




